Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests a high voltage power supply apparatus comprising a comparator, a transformer and a rectifier and a detector wherein the detector is described to sense a voltage applied to the comparator and a voltage applied to the transformer, and to output operational state information of the high voltage power supply apparatus based on the sensed voltages, as stated in the claim in association with the remaining claim features.
As to dependent claims 2-10, these claims are allowed because each of these claims depends, either directly or indirectly, from allowed independent claim 1.


As to dependent claims 12 and 14-15, these claims are allowed because each of the claims, either directly or indirectly, depends from one of the allowed independent claims 11 and 13. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hong (US-2007/0071478-A1) discloses high voltage power supply like one claimed in the instant application. Hong discloses the power supply to include a comparator (130), a transformer (140), and a rectifier. It also discloses a detector that outputs an operational state information (“abnormal voltage” or “abnormal load”) of the power supply. However, it does not output the operational state information based on sensed voltage applied to the comparator and a voltage applied to the transformer as stated in the independent claims 1, 11 and 13.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852